I concur in the judgment. But I do not concur in the conclusion stated in the opinion that the remedy by bill of review on the ground of newly discovered evidence exists in this state. In the cases cited there is no discussion of this question, and in all of them the relief sought was denied on the assumption that while such a proceeding lay, no case measuring up to the requirements of the old equity practice had been made. The old equity bill of review on this ground was in effect only a motion for a new trial on the ground of newly discovered evidence. This is a subject matter which to my mind is covered, to the exclusion of all other remedies, by the provisions of our Code of Civil Procedure relative to new trials. This court has already held that a bill of review will not lie for errors appearing on the *Page 615 
face of the record (the other ground under the old equity practice), the statute providing an appeal as the exclusive remedy. (See San Francisco Sav.  Loan Soc. v. Thompson,34 Cal. 76, 78.) The same is true on principle as to a bill of review on the ground of newly discovered evidence. As to the power of the legislature to make such provision exclusive, I think there can be no question.
Henshaw, J., concurred.